                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Corey Jawan Robinson,               )
                                    )
              Petitioner,           )                 Civil Action No.: 5:18-cv-02160-JMC
                                    )
              v.                    )
                                    )                               ORDER
Turbeville Warden,                  )
                                    )
                                    )
              Respondent.           )
____________________________________)

        Before the court for review is the Magistrate Judge’s Report and Recommendation

(“Report”) filed on May 11, 2019 (ECF No. 38). On August 6, 2018, Petitioner Corey Jawan

Robinson filed a 28 U.S.C. § 2254 Petition for Writ of Habeas Corpus, seeking reversal of two (2)

disciplinary convictions and restoration of lost good time. (ECF No. 1 at 1.) In her Report, the

Magistrate Judge recommended dismissal of Robinson’s Habeas Petition for “fail[ure] to perfect

his [Administrative Law Court] appeal of his disciplinary conviction[s], [and] . . . therefore[,]

fail[ing] to exhaust his state court remedies.”1 (ECF No. 38 at 9.) See also Robinson v. Thomas,

855 F.3d 278, 283 (4th Cir. 2017) (“State prisoners . . . must exhaust their state remedies before

filing a habeas petition in federal court.”).

        On February 25, 2019, Robinson filed an Objection to the Report. (ECF No. 42.) In a

letter dated March 5, 2019, Robinson informed the court that he was to be released from prison on

April 1, 2019, but still planned to prosecute his cases, including the case at bar. (ECF No. 44 at

1.) Robinson committed to notifying the court of his future change of address and also requested




1
 At the time Robinson filed his Habeas Petition, he was a state prisoner at Turbeville Correctional
Institution in Turbeville, South Carolina. (ECF No. 1 at 1.)
                                                1
that the court not dismiss his cases. (Id.) On May 8, 2019, and June 6, 2019, Robinson sent the

court two letters providing the court with his new address, which indicated to the court that he was

no longer incarcerated.2 (ECF Nos. 46, 47.)

       Section 2254 requires that a habeas petitioner be in custody at the time the petition for

habeas corpus is filed. See 28 U.S.C. § 2254; Woodfolk v. Maynard, 857 F.3d 531, 539 (4th Cir.

2017) (“It is well settled that the ‘in custody’ requirement applies at the time a petition is filed.”).

However, “subsequent release of a prisoner does not deprive a habeas court of subject matter

jurisdiction.” McFadden v. Anderson, No. 3:07-35-RBH, 2007 WL 4268799, at *2 (D.S.C. Nov.

29, 2007) (citing Leonard v. Hammond, 804 F.2d 838, 842 (4th Cir. 1986) (“Establishing

jurisdiction is a matter of satisfying the ‘in custody’ statutory requirement.”)). But, subsequent

release of a prisoner may render the issues presented in a habeas petition moot if there is no longer

a live controversy. See Spencer v. Kemna, 523 U.S. 1, 7 (1998) (“The more substantial question,

however, is whether petitioner’s subsequent release caused the petition to be moot because it no

longer presented a case or controversy under Article III, § 2, of the Constitution.”); Leonard, 804

F.2d at 842–43 (finding that although the plaintiffs were released subsequent to the filing of their

habeas action, the controversy was not moot because an exception to the mootness doctrine

applied).

       “Generally, a case becomes moot when ‘the issues presented are no longer live or the




2
  The court searched for Robinson on the South Carolina Department of Corrections’ (“SCDC”)
website using the “Incarcerated Inmate Search,” and Robinson did not appear among the search
results. Thus, based on Robinson’s letters (ECF Nos. 46, 47) and SCDC’s online records, the court
concludes Robinson is no longer incarcerated. See also Crittendon v. S.C. Dep’t of Corr., No. CA
4:11-2997-TMC-TER, 2012 WL 2871755, at *2 (D.S.C. July 12, 2012) (“The court takes judicial
notice that SCDC’s Incarcerated Inmate Search website indicates that Crittendon is no longer in
SCDC’s custody.”).


                                                   2
parties lack a legally cognizable interest in the outcome.’” Via v. Clarke, No. 7:13CV513, 2014

WL 2619904, at *1 (W.D. Va. June 12, 2014) (quoting Powell v. McCormack, 395 U.S. 486, 496

(1969)). But, the United States Court of Appeals for the Fourth Circuit has identified two (2)

exceptions to the mootness doctrine in the context of a prisoner who is released subsequent to the

filing of their habeas petition: (1) the “collateral consequences exception and (2) the “capable of

repetition but evading review exception.” See Leonard, 804 F.2d at 842. Several district courts

have held that when a petitioner challenges disciplinary convictions—not the conviction for which

they are incarcerated—and the loss of good time credits, the collateral consequences exception

does not apply. See, e.g., Ellis v. Warden, No. CV TDC-16-3855, 2017 WL 464372, at *2 (D. Md.

Feb. 2, 2017) (“Ellis does not challenge the underlying conviction, his sentence is completed, and

there is no presumption or demonstration of collateral consequences. The instant action, therefore,

is dismissed as moot.” (citing Bowler v. Ashcroft, 46 F. App’x 731, at *1 (5th Cir. 2002)

(concluding that the petitioner’s habeas challenge to the United States Bureau of Prison’s method

of calculation of good-time credits was moot where the petitioner had been released from prison

but was still on supervised release))); Bassett v. Johnson, No. 7:11-CV-00396, 2011 WL 4793517,

at *2 (W.D. Va. Sept. 28, 2011) (“Plaintiff’s release from the VDOC’s custody moots his habeas

claims because he is free, no longer needs good time credits, and is not subject to the VDOC’s

security classifications.”); McFadden, 2007 WL 4268799, at *2 (“The [c]ourt finds that, since the

petitioner is not challenging his conviction but rather the disciplinary infraction that led to his loss

of good time credits, the collateral consequences doctrine does not apply.”); Wilson v. Seifert, No.

CIV.A. 3:05CV102, 2007 WL 1238921 (N.D.W. Va. Mar. 7, 2007) (“In this case petitioner has

been released. The issue of good time credit is moot since it only relates to the date of release.

Release of petitioner renders the petition moot.”). Here, Robinson has been released from prison,



                                                   3
does not challenge his underlying conviction, and there is no presumption or demonstration of

collateral consequences. Accordingly, the court finds the collateral consequences exception to the

mootness doctrine does not apply.

        The court also finds the capable of repetition but evading review exception to the mootness

doctrine does not apply. “‘[T]he capable-of-repetition doctrine applies only in exceptional

situations.’” Spencer, 523 U.S. at 17 (alteration in original) (quoting City of L.A. v. Lyons, 461

U.S. 95, 109 (1983)). “Two elements are required to employ this exception: ‘(1) the challenged

action [is] in its duration too short to be fully litigated prior to its cessation or expiration, and (2)

there [is] a reasonable expectation that the same complaining party would be subjected to the same

action again.’” Leonard, 804 F.2d at 842 (alterations in original) (quoting Weinstein v. Bradford,

423 U.S. 147, 149 (1975)). The court’s conclusion in McFadden perfectly states this court’s

conclusion here: “In the case at bar, there is no reasonable possibility that the situation will recur.

Hopefully, [Robinson] will never return to prison.” McFadden, 2007 WL 4268799, at *2.

Therefore, the capable of repetition but evading review exception to the mootness doctrine also

does not apply.

        Thus, while, ordinarily, “[a] challenge regarding revocation of good-time credits . . . will

support a federal habeas claim because it addresses the duration of a petitioner’s sentence,” Hall

v. Bullock, No. 1:11CV440, 2012 WL 4793738, at *1 (M.D.N.C. Oct. 9, 2012) (citing Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973)), because Robinson is no longer incarcerated, and none of

the exceptions to the mootness doctrine apply to his Habeas Petition, the court finds Robinson’s

Habeas Petition is moot. Accordingly, the court REJECTS AS MOOT the Magistrate Judge’s

Report (ECF No. 38) and DISMISSES AS MOOT Robinson’s Petition for Writ of Habeas Corpus

(ECF No. 1).



                                                   4
      IT IS SO ORDERED.




                               United States District Judge
July 11, 2019
Columbia, South Carolina




                           5
